

117 HR 4861 IH: Counting Overlooked Base Impact Aid Act
U.S. House of Representatives
2021-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4861IN THE HOUSE OF REPRESENTATIVESJuly 29, 2021Mr. Wittman (for himself and Mr. Hudson) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on Armed Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require that commanders of military installations verify the reporting of eligible federally connected children for purposes of Federal impact aid programs.1.Short titleThis Act may be cited as the Counting Overlooked Base Impact Aid Act or the COBIA Act. 2.Verification of reporting of eligible federally connected children for purposes of Federal impact aid programs(a)CertificationOn an annual basis, each commander of a military installation under the jurisdiction of the Secretary of a military department shall submit to such Secretary a written certification verifying whether the commander has confirmed the information contained in all impact aid source check forms received from local educational agencies as of the date of such certification.(b)ReportNot later June 30 of each year, each Secretary of a military department shall submit to the congressional defense committees a report, based on the information received under subsection (a), that identifies—(1)each military installation under the jurisdiction of such Secretary that has confirmed the information contained in all impact aid source check forms received from local educational agencies as of the date of the report; and(2)each military installation that has not confirmed the information contained in such forms as of such date.(c)DefinitionsIn this Act:(1)Term congressional defense committees has the meaning given that term in section 101(a)(16) of title 10, United States Code.(2)The term impact aid source check form means a form submitted to a military installation by a local educational agency to confirm the number and identity of children eligible to be counted for purposes of the Federal impact aid program under section 7003(a) of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7703(a)).(3)The term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).